OPINION — AG — (1) DISTRICT BOARDS OF EDUCATION MAY CONVEY PROPERTY UNDER THE NEW PROVISION OF 70 O.S. 1979 Supp., 5-117 [70-5-117] TO ORGANIZATIONS WHICH ARE (A) NON PROFIT, (B) "CHARITABLE OR PUBLIC EDUCATION" CONSIDERING BOTH THEIR STATED PURPOSE AND ACTUAL OPERATION, AND (C) ORGANIZED AS A NON PROFIT CORPORATION UNDER 18 O.S. 1979 Supp., 851 [18-851] ET SEQ., OR AS CHARITABLE OR EDUCATIONAL CORPORATION UNDER 18 O.S. 1971 541 [18-541] ET SEQ. BUT NOT TO CITIES OR CITY COUNTY LIBRARY BOARDS. (2) THE PROVISION THAT DISPOSITION UNDER 70 O.S. 1979 Supp., 5-117 [70-5-117] BE MADE AT A " PUBLIC SALE " REQUIRES THE SCHOOL BOARD TO GIVE NOTICE AND AN OPPORTUNITY TO BID ON THE PUBLIC, BUT THE NOTICE SHOULD INFORM THE PUBLIC OF THE TERMS AND CONDITIONS OF THE SALE, INCLUDING THE QUALIFICATIONS AND RESTRICTIONS IN THE STATUTE. (3) CONVEYANCE MADE UNDER 70 O.S. 1979 Supp., 5-117 [70-5-117] MUST BE SUPPORTED BY ADEQUATE CONSIDERATION DETERMINED BY ALL THE CIRCUMSTANCES AND CONDITIONS SURROUNDING THE TRANSACTION. CITE: 18 O.S. 1971 541 [18-541], 18 O.S. 1971 571 [18-571], 18 O.S. 1971 581 [18-581], 18 O.S. 1979 Supp., 851 [18-851], 25 O.S. 1971 21 [25-21], 65 O.S. 1971, 151-61 [65-151-61], OPINION NO. 68-261, OPINION NO. 76-300, OPINION NO. OCTOBER 8, 1949 (DISPOSITION OF SCHOOL PROPERTY VALUABLE CONSIDERATION, COMPENSATION) (MARY BRYCE LEADER) 18 O.S. 851 [18-851], 18 O.S. 851 [18-851](B)